Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-CR-20685-WILLIAMS/TORRES


   UNITED STATES OF AMERICA

   v.

   GUSTAVO ADOLFO HERNANDEZ FRIERI,

                     Defendant.


                          UNITED STATES’ UNOPPOSED MOTION FOR
                           PRELIMINARY ORDER OF FORFEITURE

             Pursuant to 18 U.S.C. § 982(a)(1) and Rule 32.2 of the Federal Rules of Criminal

  Procedure, the United States of America (the “United States”), by and through the undersigned

  Assistant United States Attorney, hereby moves for the entry of a Preliminary Order of Forfeiture

  against Defendant Gustavo Adolfo Hernandez Frieri (the “Defendant”) in the above-captioned

  matter. The United States seeks a forfeiture money judgment in the amount of $12,330,000 in

  U.S. currency. In support of this motion, the United States provides the following factual and legal

  bases.

        I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

             On August 16, 2018, a federal grand jury returned an Indictment charging the Defendant

  in Count 1 with conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h),

  among other counts. Indictment, ECF No. 3. The Indictment also contained forfeiture allegations,

  which alleged that upon conviction of a violation of 18 U.S.C. § 1956, the Defendant shall forfeit

  any property, real or personal, involved in such offense, or any property traceable to such property

  pursuant to 18 U.S.C. § 982(a)(1). See id. at 5.
Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 2 of 6



           On November 26, 2019, the Court accepted the Defendant’s guilty plea to Count 1 of the

  Indictment. See Minute Entry, ECF No. 163; Plea Agreement ¶ 1, at 1, ECF No. 119. As part of

  the guilty plea, the Defendant agreed to a forfeiture money judgment in the amount of $12,330,000

  in U.S. currency and the forfeiture of other specific assets that have been finally forfeited. See

  Plea Agreement ¶ 13, at 7-8, ECF No. 163. The United States also agreed to credit the Defendant’s

  forfeiture money judgment for any forfeiture obtained by the United States as a result of co-

  defendant Abraham Edgardo Ortega’s forfeiture and forfeiture money judgment of $12,000,000.

  See Plea Agreement ¶ 13, at 8.

           In support of the guilty plea, the Defendant executed a Factual Proffer, and the Court found

  that there was a factual basis to support the Defendant’s conviction. See Factual Proffer, ECF Nos.

  164 and 165. The Factual Proffer also provided a basis for the forfeiture of property. See id.

     II.    MEMORANDUM OF LAW

              A. Directly Forfeitable Property

           All property, real or personal “involved in” a violation of 18 U.S.C. § 1956, or any property

  traceable to such property, is subject to forfeiture to the United States. 18 U.S.C. § 982(a)(1).

  Property “involved in” a money laundering offense “includes that money or property which was

  actually laundered (‘the corpus’), along with ‘any commissions or fees paid to the launderer[ ] and

  any property used to facilitate the laundering offense.’” United States v. Seher, 562 F.3d 1344,

  1368 (11th Cir. 2009) (quoting and citing United States v. Puche, 350 F.3d 1137, 1153 (11th Cir.

  2003)). Funds that are pooled or commingled “to facilitate or disguise [a defendant’s] illegal

  scheme” are forfeitable. See id. (internal quotations omitted).

           If a defendant is convicted of such violation, the Court “shall order” the forfeiture of

  property as part of the sentence. See 18 U.S.C. § 982(a)(1). Criminal forfeiture is governed by




                                                    2
Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 3 of 6



  the preponderance standard. See United States v. Hasson, 333 F.3d 1264, 1277 (11th Cir. 2003).

  Upon finding that property is subject to forfeiture by a preponderance, the Court:

          . . . must promptly enter a preliminary order of forfeiture setting forth the amount
          of any money judgment, directing the forfeiture of specific property, and directing
          the forfeiture of any substitute property if the government has met the statutory
          criteria. The court must enter the order without regard to any third party’s interest
          in the property. Determining whether a third party has such an interest must be
          deferred until any third party files a claim in an ancillary proceeding under Rule
          32.2(c).

  Fed. R. Crim. P. 32.2(b)(2)(A). To the extent there is a third-party interest to any forfeited asset,

  such claims are addressed after the property is preliminary forfeited, in third-party ancillary

  proceedings. See 21 U.S.C. § 853(k), (n); Fed. R. Crim. P. 32.2.

              B. Forfeiture Money Judgments

          A forfeiture order may be sought as a money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A),

  (2)(A); see also United States v. Padron, 527 F.3d 1156, 1162 (11th Cir. 2008) (holding that

  Federal Rules of Criminal Procedure “explicitly contemplate the entry of money judgments in

  criminal forfeiture cases”). The forfeiture money judgment is final as to the defendant “[a]t

  sentencing—or at any time before sentencing if the defendant consents.” See Fed. R. Crim. P.

  32.2(b)(4)(A). No ancillary proceeding is required when forfeiture consists solely of a money

  judgment. See Fed. R. Crim. P. 32.2(c)(1). As additional property is identified to satisfy the

  forfeiture money judgment, the Court must order the forfeiture of such property. See Fed. R. Crim.

  P. 32.2(e)(1) (“[T]he court may at any time enter an order of forfeiture or amend an existing order

  of forfeiture to include property that . . . is subject to forfeiture under an existing order of forfeiture

  but was located and identified after that order was entered; or . . . is substitute property . . . .”); see

  also Fed. R. Crim. P. 32.2(b)(2)(C).

          The amount of the money judgment should represent the full sum of directly forfeitable




                                                      3
Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 4 of 6



  property, regardless of the defendant’s ability to satisfy the judgment at the time of sentencing.

  See United States v. McKay, 506 F. Supp. 2d 1206, 1211 (S.D. Fla. 2007) (adopting the majority

  rule); see also United States v. Blackman, 746 F.3d 137, 143-44 (4th Cir. 2014) (“The fact that a

  defendant is indigent or otherwise lacks adequate assets to satisfy a judgment does not operate to

  frustrate entry of a forfeiture order.”). The Court determines the amount of the money judgment

  “based on evidence already in the record, including any written plea agreement, and any additional

  evidence or information submitted by the parties and accepted by the court as relevant and

  reliable.” Fed. R. Crim. P. 32.2(b)(1)(B). The Court in imposing a forfeiture money judgment

  may rely on an agent’s reliable hearsay. See United States v. Stathakis, 2008 WL 413782, at *14

  n.2 (E.D.N.Y. Feb. 13, 2008).

             C. Property Subject to Forfeiture in Instant Criminal Case

         According to the Defendant’s Factual Proffer, Defendant and others conspired to launder

  and engage in monetary transactions with the proceeds of corrupt currency exchanges involving

  Petróleos de Venezuela, S.A. (“PDVSA”). See Factual Proffer 1-2. Between August 2004 and

  March 2016, co-defendant Abraham Edgardo Ortega (“Ortega”) worked in various finance

  positions at PDVSA and was a “foreign official,” as that term is defined in the Foreign Corrupt

  Practices Act (“FCPA”). See id. at 1.

         Ortega participated in a bribery scheme in which he received U.S. dollars in exchange for

  acts and decisions in his official capacity to give certain companies “priority” status in joint venture

  schemes. See id. at 2. The Defendant, Ortega, and others conspired to launder approximately $12

  million that were given to Ortega as bribe payments. See id. at 2-3. In addition to this $12 million,

  the Defendant agreed with a confidential source (“CS”) to launder an additional $300,000 to an

  undercover law enforcement account. See id. at 6. The Defendant, via an invoice from Global




                                                     4
Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 5 of 6



  Securities Management, charged $30,000 to conduct such transfer. See Aff. Criminal Compl. ¶ 95,

  at 24-25, ECF No. 3.

         Based on the record in this case, the total value of the property involved in the offense of

  conviction is $12,330,000, which sum may be sought as a forfeiture money judgment pursuant to

  Rule 32.2 of the Federal Rules of Criminal Procedure. Accordingly, the Court should issue the

  attached proposed order, which provides for the entry of a forfeiture money judgment against the

  Defendant; the inclusion of the forfeiture as part of the Defendant’s sentence and judgment in this

  case; and permission to conduct discovery to locate assets ordered forfeited.

         WHEREFORE, pursuant to 18 U.S.C. § 982(a)(1) and the procedures set forth in 21 U.S.C.

  § 853 and Rule 32.2 of the Federal Rules of Criminal Procedure, the United States respectfully

  requests the entry of the attached order.

                              LOCAL RULE 88.9 CERTIFICATION

         Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

  with defense counsel via e-mail on February 3, 2020, and there is no opposition/objection to the

  relief sought.




                                                  5
Case 1:18-cr-20685-KMW Document 174 Entered on FLSD Docket 02/03/2020 Page 6 of 6




                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                     By:    /s/ Nalina Sombuntham and Nicole Grosnoff
                                            Nalina Sombuntham, Fla. Bar No. 96139
                                            Assistant United States Attorney
                                            Deputy Chief, Asset Forfeiture Division
                                            Nicole Grosnoff, Court ID No. A5502029
                                            Assistant United States Attorney
                                            U.S. Attorney’s Office for the Southern
                                            District of Florida
                                            99 N.E. 4th Street, 7th Floor
                                            Miami, Florida 33132-2111
                                            Telephone: (305) 961-9224 (Sombuntham)
                                                         (305) 961-9294 (Grosnoff)
                                            Facsimile: (305) 536-4089
                                            nalina.sombutham@usdoj.gov
                                            nicole.s.grosnoff@usdoj.gov




                                        6
